Citation Nr: 0513465	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-19 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUES

1.	Entitlement to service connection for a low back 
disability.

2.	Entitlement to service connection for a bunion of the 
right foot.

3.	Entitlement to service connection for left ulnar 
neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
January 2001.     

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision in 
which the RO denied service connection for a low back 
disability, for a bunion of the right foot, and for left 
ulnar neuropathy.  In June 2003, the veteran filed a notice 
of disagreement (NOD), and a statement of the case (SOC) was 
issued later that month.  The veteran filed a substantive 
appeal in July 2003.  

In December 2004, the veteran submitted, along with a waiver 
of RO jurisdiction, medical records dated in November 2004 
pertaining to his recent post-service treatment at a military 
medical facility.  The Board accepts this evidence for 
inclusion in the record.  See 38 C.F.R. § 20.1304(b) (2004).

For the reasons expressed below, the claims on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional 
development of the claims on appeal is warranted.  

The veteran's service medical records (SMRs) reflect that the 
veteran was initially treated for lower back pain in January 
1983.  A March 1996 physician's report notes a diagnosis of a 
bunion of a right foot.  Treatment records dated from June 
1997 through November 1998 note an ongoing assessment of 
chronic mechanical lower back pain, and a July 1998 
physician's report reflects an assessment of left iliosacral 
dysfunction with mild spinal stenosis.  

A June 1999 in-service report regarding the veteran's 
consultation with an electrophysiologist, reflects the 
veteran's complaints of numbness and tingling in the left 
fingers, which became worse when his elbow was at a bent 
position.  The treatment provider evaluating the veteran 
assessed a moderate to severe left ulnar neuropathy at the 
level of the elbow.   

On separation examination in November 2000, it was noted that 
the veteran experienced chronic lower back pain and had a 
bunion of the right foot.  As a result of the right foot 
bunion, the veteran's PULHES profile was adjusted from 1 to 2 
under the category of lower extremities.  (PULHES is the six 
categories into which a physical profile is divided.  The P 
stands for physical capacity or stamina; the U for upper 
extremities; the L for lower extremities; the H for hearing 
and ear; the E for eyes; and the S stands for psychiatric.  
The number 1 indicates that an individual possesses a high 
level of medical fitness and, consequently is medically fit 
for any military assignment.)  

On VA general medical examination in March 2001, it was noted 
at the outset that the veteran's service medical records were 
not available for review.  On physical examination, range of 
motion in the lumbar spine was normal.  Examination of the 
feet was normal, and the veteran did not have any limitation 
of function in standing or walking.  A neurologic evaluation 
revealed that reflexes were normal, sensory functions were 
grossly intact and equal, and there were no apparent motor 
deficits, cerebellar problems, or problems affecting the 
cranial nerves.  The examiner diagnosed, inter alia, a 
chronic low back strain, due to muscular strain, and a bunion 
of the right foot; this physician further noted that both 
diagnoses were based on the veteran's reported history, as 
there were no apparent abnormalities of either the back or 
the right foot.  The examiner did not express a conclusion 
regarding the presence of any left ulnar neuropathy.      

A November 2004 record from the veteran's post-service 
treatment at a military medical facility reflects a 
physician's assessment of chronic low back pain.

The Board notes that the above record suggests the 
possibility of a current low back disability and bunion of 
the right foot (e.g., the March 2001 examiner diagnosed each 
condition based upon the veteran's reported history rather 
than any present physical manifestations), but more 
definitive evidence as to the existence of these disabilities 
is warranted.  Moreover, regarding left ulnar neuropathy, 
while the examiner provided some current neurological 
findings, no specific diagnosis was given; moreover, the VA 
examiner did not have available for review the June 1999 in-
service report of moderate to severe ulnar neuropathy at the 
left elbow-which the Board points out is dated less than two 
years prior to discharge from service and subsequent VA 
examination.  

On this regard, the Board finds that the RO should arrange 
for the veteran to undergo further examination to obtain more 
definitive evidence as to the existence of each of the 
claimed disabilities, and, if so, as to the medical 
relationship, if any, between each such disability and 
service; such information would be helpful in resolving each 
claim on appeal.  See 38 U.S.C.A. § 5103A.  The veteran is 
hereby notified that failure to report to any such scheduled 
examination(s), without good cause, may well result in a 
denial of the claim(s).  See 38 C.F.R. § 3.655 (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
any scheduled examination(s), the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the examination(s) sent to him by the pertinent VA medical 
facility.  

To ensure that all due process requirements are met with 
respect to each of the claims on appeal, the RO should also 
give the veteran another opportunity to present information 
and/or evidence pertinent to the claims.  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See             38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 
3.159 (2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  For 
the sake of efficiency, the RO's adjudication of each claim 
should include consideration of the evidence submitted 
directly to the Board in December 2004 (notwithstanding the 
waiver of RO jurisdiction over the evidence), as appropriate.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claims within 
the one-year period).

2.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA orthopedic and neurological 
examinations, by physicians.  The entire 
claims file must be made available to the 
each physician designated to examine the 
veteran, and each examination report 
should include discussion of the veteran's 
documented medical history and assertions.  
All appropriate tests and studies (to 
include X-rays) should be accomplished 
(with all pertinent results made available 
to each physician prior to the completion 
of his or her report) and all clinical 
findings should be reported in detail.  
Each examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

Orthopedic examiner - The physician 
should clearly indicate whether the 
veteran currently suffers from a low back 
disability, and/or a bunion of the right 
foot.  With regard to each diagnosed 
disability, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that such 
disability is medically related to the 
veteran's active military service, to 
include symptoms and complaints noted in 
the veteran's service medical records.  

Neurological examiner - The physician 
should clearly indicate whether the 
veteran currently suffers from left ulnar 
neuropathy.  If so, the physician should 
render an opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that such 
disability is medically related to the 
veteran's active military service, to 
include any symptoms, complaints and/or 
diagnosis noted in the veteran's service 
medical records-particularly, the June 
1999 assessment of left ulnar neuropathy 
at the level of the elbow.      

4.	If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claims for service 
connection for a low back disability, for 
a bunion of the right foot, and for left 
ulnar neuropathy, in light of all 
pertinent evidence (to include that 
submitted directly to the Board in 
December 2004) and legal authority.  

7.	If any benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation to 
all additional legal authority considered, 
along with clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E.MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



